NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 20-3227
                                      ____________

                                JOSE DIAZ-SILUESTRE,
                                                Petitioner

                                             v.

               ATTORNEY GENERAL UNITED STATES OF AMERICA




                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A208-203-410)
                       Immigration Judge: Kuyomars Q. Golparvar


                        Submitted under Third Circuit LAR 34.1(a)
                                    On June 24, 2021

         Before: *CHAGARES, Chief Judge, PORTER and ROTH, Circuit Judges

                            (Opinion filed: February 3, 2022)


                                      O P I N I ON* *




*
    Judge Chagares assumed Chief Judge status on December 4, 2021.
**
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
ROTH, Circuit Judge:

          Jose Diaz Silvestre 1 seeks review of a decision by the Board of Immigration

Appeals (BIA), affirming the denial of his application for withholding of removal under

the Immigration and Nationality Act (INA) and protection under the Convention Against

Torture (CAT). We will deny the petition for review.

                                                  I. 2

          Diaz Silvestre was born in Guatemala and is a Guatemalan citizen. He first

entered the United States without inspection in October 2015. He was removed a few

weeks later. In 2018, he again entered the United States without inspection. The

Department of Homeland Security reinstated the removal order. An immigration judge

allowed Diaz Silvestre to apply for withholding of removal and CAT protection, which

commenced these proceedings.

          Before the IJ, Diaz Silvestre offered three bases for his application: (1)

discrimination because of membership in the Popti indigenous group, (2) fear that his

land will be taken or that he will be harmed because of his land, and (3) denial of benefits

because of his support for a political candidate. 3

          The IJ held that Diaz Silvestre failed to satisfy the criteria for withholding of

removal based on the proffered social group of landowners. He held that “landowner,” as


1
  Although the administrative proceeding was captioned with the spelling “Diaz-
Siluestre,” the Court will use the spelling that he used in his written statements, “Diaz
Silvestre.”
2
  Because we write primarily for the parties, we discuss only the facts and proceedings to
the extent necessary for resolution of this case.
3
    The IJ credited Diaz Silvestre’s testimony.
                                                   2
defined in this case, is not a particular social group under the INA. Even if it were, Diaz

Silvestre’s difficulties securing title to his land and fear of it being taken by his nephew

were not persecution and did not establish a risk of future persecution. The IJ also found

that, despite having some difficulties with Spanish, Diaz Silvestre could seek assistance

from Guatemalan authorities if his land is threatened.

       Next, the IJ rejected the claim based on membership in the Popti indigenous

group. He agreed that Diaz Silvestre is Popti and Popti individuals face discrimination in

Guatemala. However, he found that Diaz Silvestre did not offer evidence that he has

been or will be persecuted because he is Popti. Instead, he testified that he owed his

brother-in-law money and his nephew threatened him in an effort to obtain his land.

Neither of these issues relate to being Popti. Further, the IJ found that Diaz Silvestre did

not show that the Guatemalan police would be unable or unwilling to assist him.

       The IJ then held that retaliation for Diaz Silvestre’s support of a political candidate

did not support withholding of removal. Diaz Silvestre was denied fertilizer because he

supported a political candidate. Nevertheless, the IJ held that this denial did not

constitute persecution, nor did it establish he would be persecuted.

       Finally, the IJ rejected Diaz Silvestre’s CAT claim. He noted that Diaz Silvestre

may face harm from his nephew, but there was no evidence that the harm would rise to

torture. Further, there was no evidence that the Guatemalan government would take part

or acquiesce in the torture. Moreover, the evidence suggested that Diaz Silvestre could

seek help from the Guatemalan government.

       The BIA affirmed. It agreed that Diaz Silvestre did not show that the alleged harm

                                              3
related to his landownership and to being Popti rose to the level of persecution. The BIA

also agreed that Diaz Silvestre did not establish that Guatemala is unable or unwilling to

protect him. Next, it affirmed the IJ’s finding that Diaz Silvestre did not show he would

be tortured by or at the acquiescence of the government. Finally, it held that Diaz

Silvestre waived his claim related to the denial of fertilizer because he did not raise it

before the BIA. Diaz Silvestre petitioned for review.

                                              II. 4

       Our review of the BIA’s order is deferential. We review the agency’s findings of

fact for substantial evidence. 5 Under this standard, we are required to “uphold the

agency’s determination unless the evidence would compel any reasonable fact finder to

reach a contrary result.” 6 We review the agency’s legal determinations de novo. 7

                                              III.

       Withholding of removal is mandatory “if the Attorney General decides that the

alien’s life or freedom would be threatened in that country because of the alien’s . . .

membership in a particular social group.” 8 To qualify, an alien must show “a ‘clear

probability of persecution,’ i.e., that it is more likely than not, that s/he would suffer

persecution upon returning home.” 9




4
  The BIA had jurisdiction under 8 C.F.R. § 1003.1(b)(3). We have jurisdiction to review a final
order of removal under 8 U.S.C. § 1252(a).
5
  Romero v. Att’y Gen., 972 F.3d 334, 340 (3d Cir. 2020).
6
  Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 684 n.5 (3d Cir. 2015).
7
  Blanco v. Att’y Gen., 967 F.3d 304, 310 (3d Cir. 2020).
8
  8 U.S.C. § 1231(b)(3)(A).
9
  Valdiviezo-Galdamez v. Att’y Gen., 663 F.3d 582, 591 (3d Cir. 2011) (citation omitted).
                                                4
       We find no error in the BIA’s reasons for denying the withholding of removal

claim. 10 Persecution “encompasses only grave harms such as ‘threats to life,

confinement, torture, and economic restrictions so severe that they constitute a threat to

life or freedom.’” 11 The threats Diaz Silvestre faces stem from his nephew and possible

inability to secure title to his land. While undoubtedly serious, these are not the kinds of

“grave harms” that constitute persecution. Further, we do not find any error in the BIA’s

determination that Diaz Silvestre has not established that the Guatemalan government

will be unable or unwilling to assist him. Diaz Silvestre does not meaningfully challenge

either of these conclusions on appeal. 12

       We also discern no error in the BIA’s denial of the CAT claim. Diaz Silvestre

must “establish that it is more likely than not that he . . . would be tortured if removed to

[Guatemala].” 13 For an act to constitute torture it must be, among other things, “by or at

the instigation of or with the consent or acquiescence of a public official.” 14 Substantial

evidence supports the BIA’s conclusion that Diaz Silvestre will not be tortured by or at

the acquiescence of the Guatemalan government. Diaz Silvestre has not pointed to



10
   Diaz Silvestre comes close to waiving a challenge to the BIA’s conclusions because his
opening brief focuses almost exclusively on economic discrimination to support the withholding
of removal claim. Nevertheless, we address the BIA’s reasons for denying the claim on the
merits.
11
   Gonzalez-Posadas, 781 F.3d at 684 (quoting Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993)).
12
   Instead, Diaz Silvestre argues at length that Popti individuals in Guatemala face systemic
economic discrimination. Even assuming he has not waived this argument, it does not establish
that Diaz Silvestre has been or will be persecuted. See Ahmed v. Ashcroft, 341 F.3d 214, 218 (3d
Cir. 2003) (holding that certain economic disadvantages did not constitute persecution).
13
   8 C.F.R. § 1208.16(c)(2).
14
   Romero, 972 F.3d at 343 (quoting Myrie v. Att’y Gen., 855 F.3d 509, 515 (3d Cir. 2017)); see
also 8 C.F.R. § 208.18(a)(1).
                                               5
evidence in the record that rebuts this finding. 15

                                               IV.

       We will deny the petition for review.




15
  We agree with the government that we cannot review Diaz Silvestre’s claim based on political
opinion because he did not present it to the BIA. See 8 U.S.C. § 1252(d)(1); Bonhometre v.
Gonzales, 414 F.3d 442, 447 (3d Cir. 2005). In any event, we agree with the IJ that the denial of
fertilizer does not constitute persecution based on political opinion.
                                                6